Citation Nr: 0732792	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-32 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated at 20 percent.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower radicular neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from June 
27, 1974 to August 25, 1977.  He has unverified service with 
the Air Force from December 26, 1973 to June 26, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied an increased rating for lumbar disc disease and denied 
service connection for radiculopathy of the lower left 
extremity.  The RO also granted service connection for 
radiculopathy of the lower right extremity, rating it 10 
percent effective October 22, 2004, the date the veteran 
filed his claim.  The RO issued a notice of the decision in 
May 2005, and the veteran timely filed a Notice of 
Disagreement (NOD) as to the lower back rating decision only 
in June 2005.  In September 2005, the RO simultaneously (1) 
issued a decision granting service connection for 
radiculopathy of the lower left extremity and rating it 10 
percent effective October 22, 2004, and (2) provided a 
Statement of the Case (SOC) 
The veteran timely filed a substantive appeal in October 2005 
indicating that he was appealing all of the issues listed in 
the SOC.  However, the veteran's representative submitted a 
November 2005 correspondence in which the veteran stated that 
he wished to appeal only the lower back rating decision.  

The Board notes that in the substantive appeal, the veteran 
appeared to raise an informal claim of service connection for 
erectile dysfunction.  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.   

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  On November 4, 2005, prior to the promulgation of a 
decision in the appeal, the veteran's representative withdrew 
the veteran's appeal for service connection for radiculopathy 
of the right lower extremity.

2.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a rating in excess of 20 
percent for lumbar disc disease and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

3.  The veteran's service-connected low back disability 
includes degenerative joint disease; when considering DeLuca 
criteria of pain and weakness or fatigue on repetitive 
motion, he has forward flexion of the thoracolumbar spine to 
35 degrees but not ankylosis.

4.  At no time has the veteran's low back disability been 
manifested by incapacitating episodes or symptoms 
necessitating bed rest prescribed by a physician or any 
impairment of bowel or bladder control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for radiculopathy of the right lower 
extremity have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for a rating in excess of 20 percent for 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 and 5243, Note (6) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  Here, the 
veteran's representative, by means of a November 4, 2005 
correspondence, indicated that he was withdrawing from 
appellate consideration the issue involving an initial rating 
in excess of 10 percent for right lower radicular neuropathy.

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for an increase in his low back 
strain, namely, proof that this disability had grown in 
severity.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency.  It made 
clear that although VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  This letter additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  The Board thus finds that 
the veteran received notice of the evidence needed to 
substantiate his low back strain higher rating claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the May 2005 RO decision that is the subject of this appeal 
in its November 2004 letter.   However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating in the November 2004 letter.  With respect 
to Dingess notice, where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 891 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed  prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

With respect to the Dingess requirements, timely notice would 
not have operated to alter the outcome because evidence 
establishing an increased rating for low back strain is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The veteran has not raised an effective date 
claim.  In view of the foregoing, the Board cannot conclude 
that the defect in timing of Dingess notice affected the 
essential fairness of the adjudication.  The presumption of 
prejudice is therefore rebutted.
 
b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing psychiatric 
examinations or obtaining psychiatric or medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a March 2005 examination, which was thorough in 
nature and adequate for the purposes of deciding the claim 
for an increased rating for the veteran's low back strain.  
The Board finds that the medical and evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law & Regulations

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

As to which criteria for rating disabilities of the low back 
or thoracolumbar spine are applicable, the Board first turns 
to a November 1977 RO decision, which granted service 
connection for low back strain and assigned a zero percent 
evaluation from April 30, 1987.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  There was no medical evidence of a 
diagnosis of degenerative disc disease or intervertebral disc 
syndrome and service connection was limited to a low back 
strain.  Subsequent RO decisions continued to rate the 
disability as a low back strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A May 2005 RO decision, which was 
issued after the rating disabilities of the spine were 
revised, rated the disability as a low back strain under 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  The most recent RO 
decision in September 2005 refers to Codes 5237-5243, while 
the September 2005 SOC refers only to Code 5243.  

Relevant to the instant case, a veteran, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 20 percent 
rating when he exhibits forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal contour.  Service 
connection is not in effect for a vertebral fracture.  A 
veteran will receive a 40 percent rating when he exhibits 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  The next higher rating of 50 percent will be awarded 
when a veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2007).

The Board additionally comments that according to Note (2), 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 38 C.F.R. § 4.71a, Note (2) (2007).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).

As for intervertebral disc syndrome (IDS), Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.71a, Note (6) (2007).  Under the latter 
criteria, a veteran with IDS who experiences incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months will receive a 
10 percent evaluation, while a veteran who has such episodes 
with a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months will garner a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  A 
veteran with IDS who experiences incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months will receive a 40 percent 
evaluation, while a veteran who has such episodes with a 
total duration of at least 6 weeks during the past 12 months 
will garner a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  In addition, the regulation 
defines an "incapacitating episode" under Diagnostic Code 
5243 as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2007).

The Board also comments that Note (1) accompanying the 
General Rating Formula for Diseases and Injuries of the Spine 
advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1) (2007).  

Service connection is currently in effect for right and left 
lower radicular radiculopathy (associated with lumbar disc 
disease with a history of a low back strain); the nerve 
impairment of each leg is rated 10 percent.  

With respect to evaluations of neurological disabilities, and 
more specifically, peripheral nerve disorders, 38 C.F.R. § 
4.124a sets forth the relevant criteria.  Pertinent to the 
instant case, pursuant to Diagnostic Code 8520, which sets 
forth the rating criteria for sciatic nerve disorders, a 
veteran will receive respective ratings of 10, 20, 40 or 60 
percent for mild, moderate, moderately severe or severe (with 
marked muscular atrophy) incomplete paralysis from this 
nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  A maximum 80 percent 
evaluation will be awarded for complete paralysis of the 
sciatic nerve manifested by the foot dangling and dropping, 
no active movement possible of muscles below the knees, and 
flexion of the knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  

The Board comments that for the purposes of 38 C.F.R. § 
4.124a, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  In addition, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




III. Analysis

a. Factual Background

A June 2003 VA medical report indicates that the veteran 
complained of low back pain and rated it 5/10.  He denied 
having any bowel, bladder, or sensation problems.  His gait 
was normal.  The clinician noted that the veteran's back 
appeared normal.  Straight leg raise testing and Patrick test 
sensation were both negative.  He had no pain with light 
palpation, but reported pain with deep palpation.

A November 2003 VA medical report indicates that the 
veteran's low back pain had improved since changing 
medications.  The report indicates that he was using naprosyn 
for the pain.  He rated the pain at 2/10.  His gait was 
normal.  The veteran denied having any bowel, bladder, or 
sensation problems.

A September 2004 VA medical note indicates that the veteran 
complained that his low back pain had worsened over the last 
month.  He reported that the pain radiated down his left leg.  
He complained of sharp pains at times in his left kneecap and 
numbness and tingling in his left thigh.

An October 2004 VA medical report indicates that the veteran 
had been using naprosyn and methocarbamol for the pain, but 
that the medications were not helping.  The veteran denied 
having any bladder problems.  The clinician noted 
"flexion/extension/rotation done easily but causes some 
strain when doing so."  The spine was midline and nontender 
to palpation, although there was some discomfort closer to 
the left SI joint and buttock area.  He had symmetrical deep 
tendon reflexes and could stand on his toes and heels.  
Straight leg raises were greater than 50 degrees on the right 
and to 45 degrees on the left with some pulling sensation. 
Lower extremity strength was 5/5 bilaterally.  Based on these 
data, the physician diagnosed the veteran with low back 
strain.

A February VA MRI report revealed disc disease with right 
lateral recess narrowing at L1/2, as well as disc disease at 
L2/3 and L3/4.  There was moderately severe degenerative 
changes of the facets and narrowing of the left lateral 
recess area at L4/5, as well as moderately severe 
neuroforaminal narrowing from osteocytic disc material on the 
left and mild narrowing on the right.  Degenerative changes 
were noted at L5/S1.

In March 2005, the veteran submitted to a VA examination.  
The physician had reviewed the claims file, and noted that 
since his last compensation and pension examination in June 
2001, the veteran had been seen three times for an increase 
in back pain.  The veteran reported that he had no worsening 
of his back problems until August 2004, when he bent down to 
pick up a piece of metal in his driveway and had a sudden 
onset of low back pain with radiation to his hip and left 
lower extremity.  He further reported that his left hip and 
knee pain "is constant and waxes and wanes" depending on 
his activity.  He rated the pain at 3 or 4 on a 10 point 
scale.  He denied any weakness or numbness in his left lower 
extremity, but reported numbness in his right lower extremity 
since 1977.  The veteran had no trouble walking and stated 
that he could walk "miles."  He reported that he 
"protects" his back in performing his daily activities and 
avoids bending.  He could no longer hunt or fish due to the 
extreme pain in his left leg.  His back pain also affected 
his ability to sit, namely, that he could not do so for 
longer than one hour without having to walk around to relieve 
the back pain.  He denied having any bowel or bladder 
problems, weakness, or erectile dysfunction.  

Upon physical examination, the veteran displayed forward 
flexion to 65 degrees, with low back pain at 35 degrees; 
extension to 20 degrees, where he experienced pain; left 
lateral flexion to 15 degrees without pain; right lateral 
flexion to 20 degrees with pain at the end point; and 
bilateral lateral rotation to 25 degrees with pain at the end 
point.  Repetitive motion testing of the lumbar spine 
resulted in a pain increase from 3/10 to 6/10, spasms in the 
paralumbar musculature, and tenderness.  The veteran had 
straight leg raise on the right to 45 degrees and on the left 
to 60 degrees, with increase of pain on the left.  The 
clinician noted that the veteran "held his back somewhat 
stiffly" when walking and that his posture was fair.  He had 
a thin body habitus and the musculature in his lower 
extremities was not overly developed, although there was no 
symmetry noted.  Patella reflexes were 2+ and equal.  
Achillis reflexes were 1+ and equal.  Strength was equal 
bilaterally.  Sensation was intact.  There was some 
hypesthesia noted.  X- rays of the spine revealed scoliosis 
and scattered osteophytes, but no spondylolysis or 
spondylolithesis.  

Based on these data, the clinician diagnosed degenerative 
joint disease of the lumbar spine which produced moderately 
severe neuroforaminal narrowing on the left at L4/5 that was 
"more likely than not" the cause of the veteran's left 
lower extremity pain.  The clinician determined that the 
numbness in the right lower extremity was "at least as 
likely as not" related to his spinal disease.
 
The clinician provided an addendum to the report in May 2005.  
He again reviewed the claims file and noted that the veteran 
was seen in 1977 for "sciatica."  Treatment notes from that 
time refer to a history of "pain in his left hip about 1-1/2 
hears ago."  The veteran stated that he hurt his back in 
1977 while working in the emergency room.  It was soon after 
this that his right hip and lower extremity became painful.  
He reported that while the pain resolved over time, he 
continued to have numbness down his right side which 
continues today.  The veteran further reported injuring his 
back in 1984 while at work.  He only had back pain with no 
radiculopathy type pain.  Both injuries were controlled with 
medication.

The clinician diagnosed IDS that "more likely than not" 
began during service.  He determined that the veteran's right 
lower extremity radiculopathy was "most likely" caused by 
or a result of a service-related injury.  There was residual 
numbness down his right lower extremity with no pain or 
weakness.  The left lower extremity radiculopathy was "most 
likely" the result of a new nerve impingement that began 
when the veteran picked something up in his driveway in 
August 2004.

A February 2005 VA medical report indicates that the veteran 
was moving all extremities without difficulty.  The clinician 
noted normal spine curvature and alignment.  His gait was 
steady.  

A March 2005 VA medical report indicates that the veteran 
continued to complain of low back pain.  The clinician noted 
normal spine curvature and alignment.  His gait was steady.  
The clinician diagnosed lumbar disc disorder, degenerative 
spine, and scoliosis.

An August 2005 VA medical report indicates that the veteran 
complained of "pain aches in the anterior upper thigh 
chronically, daily, all day."  Oxycodone alleviated the 
pain.  He denied loss of bowel or bladder functions.    

Upon physical examination, the veteran moved all extremities 
without difficulty.  There was normal curvature and alignment 
of the spine.  The clinician noted mild to moderate tender 
lumbar paraspinal muscles and mildly tender lumbar spinous 
processes.  His gait was steady.  The clinician renewed the 
veteran's oxycodone prescription.

The Board notes that the veteran reported the following 
symptoms in his substantive appeal:

Constant burning sensation left knee with burning 
sensation left hip and butt cheek; burning 
sensation in lower back area; periodic "popping" 
in lower back; loss of muscle tone; uncomfortable 
to stand up straight; uncomfortable, painful to 
pick things up from floor, i.e. laundry basket; 
lack of sensation when stop urinating (sometimes 
wet my underwear); lack of erectile dysfunction; 
hurts to carry 20 pound grandson or pick him up 
from floor or out of crib.

b. Discussion

The Board finds that a rating in excess of 20 percent for the 
veteran's service-connected lumbar disc disease is not 
warranted under the applicable criteria.

The March 2005 VA medical examination report reflected a 
limited forward flexion of the thoracolumbar spine to 65 
degrees.  The veteran had a combined range of motion of 170 
(combine 65 degrees forward flexion; 20 degrees extension; 35 
degrees lateral flexion; and 50 degrees bilateral rotation).  
When taking into account DeLuca factors, the veteran had pain 
upon forward flexion at 35 degrees and muscle spasms with 
repetition.  This finding falls within the range of flexion 
encompassed in the applicable criteria for a 20 percent 
evaluation under Code 5237.  There is no indication of any 
additional limitation of motion of the thoracolumbar spine 
due to pain, flare-ups of pain, weakness, fatigue, 
incoordination, or any other relevant symptom or sign.  
Therefore, the Board finds that a rating in excess of 20 
percent is not warranted under Code 5237, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

The evidence in the claims file weighs against a rating 
higher than 20 percent, as the record does not disclose that 
the veteran has favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of 30 degrees or less, 
as would be required for a 40 percent rating.  Moreover, 
ratings of 50 percent or 100 percent similarly are not 
warranted at this time, as the record does not reflect that 
the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine or the spine.  The evidence further 
preponderates against a higher rating under Diagnostic Code 
5243 governing IDS, as there is no medical evidence of 
incapacitating episodes of IDS requiring bedrest prescribed 
by a physician.

As for the neurological abnormalities experienced by the 
veteran as a result of his back disability, the Board 
observes that separate evaluations of 10 percent have been 
assigned for radiculopathy of the left and right lower 
extremities.  As explained above, the veteran is satisfied 
with these findings.  The Board acknowledges the veteran's 
contention that he is experiencing episodes of urinary 
incontinence.  However, there is no medical evidence in the 
record attributing any bladder impairment to the veteran's 
low back disability.

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected 
lumbosacral strain with degenerative disc disease of the 
lumbar spine has necessitated any hospitalizations or has 
caused a marked interference with employment or other such 
factors that render impractical the application of the 
standard rating criteria.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion 

For the reasons stated above, the Board finds that a rating 
in excess of 20 percent for the veteran's service-connected 
lumbar disc disease is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.


ORDER

1.  The appeal as to an initial disability rating in excess 
of 10 percent for right lower radicular neuropathy is 
dismissed.

2.  A schedular rating in excess of 20 percent for lumbar 
disc disease is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


